                Case 1:20-cv-00500-JL Document 1 Filed 04/23/20 Page 1 of 16


                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW HAMPSHIRE

 CHRISTIAN MORENO, individually and on behalf                            CLASS ACTION
 of all others similarly situated,

       Plaintiff,                                                  JURY TRIAL DEMANDED

 vs.

 SHAW ACADEMY LLC,
 a Delaware Limited Liability Company,

   Defendant.
 ______________________________________/

                                    CLASS ACTION COMPLAINT

           1.       Plaintiff, Christian Moreno, brings this action against Defendant, Shaw Academy

LLC, to secure redress for violations of the Telephone Consumer Protection Act (“TCPA”), 47

U.S.C. § 227.

                                       NATURE OF THE ACTION

           2.       This is a putative class action pursuant to the Telephone Consumer Protection Act, 47

U.S.C. § 227 et seq., (the “TCPA”), arising from Defendant’s knowing and willful violations of the

TCPA.

           3.       Defendant is a privately owned online education organization that provides online

courses. To promote its services, Defendant engages in unsolicited marketing, harming thousands of

consumers in the process.

           4.       This case arises from Defendant’s unauthorized text messages to cellular

subscribers who never provided Defendant with prior express consent, as well as cellular

subscribers who expressly requested not to receive Defendant’s text messages.
             Case 1:20-cv-00500-JL Document 1 Filed 04/23/20 Page 2 of 16


        5.      As a result, Defendant caused thousands of text messages to be sent to the cellular

telephones of Plaintiff and Class Members who either never provided Defendant with consent to contact

them or who had revoked any prior express consent.

        6.      Defendant caused Plaintiff and Class Members injuries, including invasion of their

privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion.

        7.      Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal conduct.

Plaintiff also seeks statutory damages on behalf of himself and Class Members, as defined below, and

any other available legal or equitable remedies resulting from the illegal actions of Defendants.

                                    JURISDICTION AND VENUE

        8.      Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal

statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a national class,

which will result in at least one class member belonging to a different state than that of Defendant.

Plaintiff seeks up to $1,500.00 (one-thousand-five-hundred dollars) in damages for each call, in

violation of the TCPA, which, when aggregated among a proposed class numbering in the tens of

thousands, or more, exceeds the $5,000,000.00 (five-million dollars) threshold for federal court

jurisdiction under the Class Action Fairness Act (“CAFA”). Therefore, both the elements of diversity

jurisdiction and CAFA jurisdiction are present.

        9.      Venue is proper in the United States District Court for the District of New Hampshire

pursuant to 28 U.S.C. § 1391(b) and (c) because Defendant is deemed to reside in any judicial district

in which it is subject to the court’s personal jurisdiction, and because Defendant provides and markets

its services within this district thereby establishing sufficient contacts to subject it to personal

jurisdiction. Further, Defendant’s tortious conduct against Plaintiff occurred within the State of New

Hampshire and, on information and belief, Defendant has sent the same text messages complained of

by Plaintiff to other individuals within this judicial district, such that some of Defendant’s acts in making
             Case 1:20-cv-00500-JL Document 1 Filed 04/23/20 Page 3 of 16


such calls have occurred within this district, subjecting Defendant to jurisdiction in the State of New

Hampshire.

                                               PARTIES

       10.      Plaintiff is a natural person who, at all times relevant to this action, was a resident of

Miami-Dade County, Florida.

       11.      Defendant is a Delaware corporation whose principal office is located at 66 Hanover

St., Suite 200, Manchester, NH 03101. Defendant directs, markets, and provides its business activities

throughout the State of New Hampshire.

                                              THE TCPA

       12.      The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using

an automatic telephone dialing system; (3) without the recipient’s prior express consent. 47 U.S.C. §

227(b)(1)(A).

       13.      The TCPA defines an “automatic telephone dialing system” (“ATDS”) as “equipment

that has the capacity - (A) to store or produce telephone numbers to be called, using a random or

sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

       14.      In an action under the TCPA, a plaintiff must only show that the defendant “called a

number assigned to a cellular telephone service using an automatic dialing system or prerecorded

voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755

F.3d 1265 (11th Cir. 2014).

       15.      The Federal Communications Commission (“FCC”) is empowered to issue rules and

regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA

are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

inconvenient. The FCC also recognized that wireless customers are charged for incoming calls whether

they pay in advance or after the minutes are used. Rules and Regulations Implementing the Telephone
                Case 1:20-cv-00500-JL Document 1 Filed 04/23/20 Page 4 of 16


Consumer Protection Act of 1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014

(2003).

          16.      In 2012, the FCC issued an order tightening the restrictions for automated telemarketing

calls, requiring “prior express written consent” for such calls to wireless numbers. See In the Matter of

Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 ¶ 20

(Feb. 15, 2012) (emphasis supplied).

          17.      To obtain express written consent for telemarketing calls, a defendant must establish

that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and conspicuous

disclosure’ of the consequences of providing the requested consent….and having received this

information, agrees unambiguously to receive such calls at a telephone number the [plaintiff]

designates.” In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R.

1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).

          18.      The TCPA regulations promulgated by the FCC define “telemarketing” as “the

initiation of a telephone call or message for the purpose of encouraging the purchase or rental of, or

investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining whether a

communication constitutes telemarketing, a court must evaluate the ultimate purpose of the

communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

          19.      “Neither the TCPA nor its implementing regulations ‘require an explicit mention of a

good, product, or service’ where the implication of an improper purpose is ‘clear from the context.’”

Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

          20.      “‘Telemarketing’ occurs when the context of a call indicates that it was initiated and

transmitted to a person for the purpose of promoting property, goods, or services.” Golan, 788 F.3d at

820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. § 64.1200(f)(12); In re Rules and Regulations

Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003

WL 21517853, at *49).
                Case 1:20-cv-00500-JL Document 1 Filed 04/23/20 Page 5 of 16


          21.      The FCC has explained that calls motivated in part by the intent to sell property, goods,

or services are considered telemarketing under the TCPA.               See In re Rules and Regulations

Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003).

This is true whether call recipients are encouraged to purchase, rent, or invest in property, goods, or

services during the call or in the future. Id.

          22.      In other words, offers “that are part of an overall marketing campaign to sell

property, goods, or services constitute” telemarketing under the TCPA. See In re Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 136

(2003).

          23.      If a call is not deemed telemarketing, a defendant must nevertheless demonstrate that it

obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulaions Implementing

the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring express consent

“for non-telemarketing and non-advertising calls”).

          24.      Further, the FCC has issued rulings and clarified that consumers are entitled to the same

consent-based protections for text messages as they are for calls to wireless numbers. See Satterfield v.

Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009) (The FCC has determined that a text message

falls within the meaning of “to make any call” in 47 U.S.C. § 227(b)(1)(A)); Toney v. Quality Res., Inc.,

2014 WL 6757978, at *3 (N.D. Ill. Dec. 1, 2014) (Defendant bears the burden of showing that it

obtained Plaintiff's prior express consent before sending him the text message). (emphasis added).

          25.      As recently held by the United States Court of Appeals for the Ninth Circuit:

“Unsolicited telemarketing phone calls or text messages, by their nature, invade the privacy and disturb

the solitude of their recipients. A plaintiff alleging a violation under the TCPA ‘need not allege any

additional harm beyond the one Congress has identified.’” Van Patten v. Vertical Fitness Grp., No.

14-55980, 2017 U.S. App. LEXIS 1591, at *12 (9th Cir. May 4, 2016) (quoting Spokeo, Inc. v.

Robins, 136 S. Ct. 1540, 1549 (2016) (emphasis original)).
              Case 1:20-cv-00500-JL Document 1 Filed 04/23/20 Page 6 of 16


                                                 FACTS

        26.      Over the past year, Defendant sent numerous telemarketing text messages to Plaintiff’s

cellular telephone number ending in 9234 (the “9234 Number”). The text messages conclude with the

following opt-out instructions: “To unsubscribe reply STOP”.

        27.      Screenshots of the above referenced text messages are provided below:




        28.      On June 12, 2019, Plaintiff responded to Defendant with the word “Stop” in an

attempt to opt-out of any further text message communications with Defendant.

        29.      Despite Plaintiff’s use of Defendant’s preferred opt-out language, Defendant ignored

Plaintiff’s opt-out demand and sent Plaintiff another automated text messsage on February 14, 2019 and

again on or about February 27, 2019.

        30.      Defendant’s text messages were transmitted to Plaintiff’s cellular telephone, and within

the time frame relevant to this action.

        31.      Defendant’s text messages constitute telemarketing because they encouraged the future

purchase or investment in property, goods, or services, i.e., selling Plaintiff various online courses.
              Case 1:20-cv-00500-JL Document 1 Filed 04/23/20 Page 7 of 16


        32.      The information contained in the text messages advertises Defendant’s promotion for

“Last chance to get a Lifetime Membership Access All Courses for only $65” which Defendant sends

to promote its business.

        33.      Defendant sent the subject texts from within this judicial district and, therefore,

Defendant’s violation of the TCPA occurred within this district. Upon information and belief,

Defendant caused other text messages to be sent to individuals residing within this judicial district.

        34.      At no point in time did Plaintiff provide Defendant with his express written consent to

be contacted using an ATDS.

        35.      To the extent that Defendant had express consent to contact Plaintiff using an

ATDS, that consent was expressly revoked when Plaintiff responded “STOP” on June 12, 2019.

        36.      Plaintiff is the subscriber and sole user of the 9234 Number and is financially

responsible for phone service to the 9234 Number.

        37.      The impersonal and generic nature of Defendant’s text message demonstrates that

Defendant utilized an ATDS in transmitting the messages. See Jenkins v. LL Atlanta, LLC, No. 1:14-

cv-2791-WSD, 2016 U.S. Dist. LEXIS 30051, at *11 (N.D. Ga. Mar. 9, 2016) (“These assertions,

combined with the generic, impersonal nature of the text message advertisements and the use of a short

code, support an inference that the text messages were sent using an ATDS.”) (citing Legg v. Voice

Media Grp., Inc., 20 F. Supp. 3d 1370, 1354 (S.D. Fla. 2014) (plaintiff alleged facts sufficient to infer

text messages were sent using ATDS; use of a short code and volume of mass messaging alleged would

be impractical without use of an ATDS); Kramer v. Autobytel, Inc., 759 F. Supp. 2d 1165, 1171 (N.D.

Cal. 2010) (finding it "plausible" that defendants used an ATDS where messages were advertisements

written in an impersonal manner and sent from short code); Hickey v. Voxernet LLC, 887 F. Supp. 2d

1125, 1130; Robbins v. Coca-Cola Co., No. 13-CV-132-IEG NLS, 2013 U.S. Dist. LEXIS 72725, 2013

WL 2252646, at *3 (S.D. Cal. May 22, 2013) (observing that mass messaging would be impracticable

without use of an ATDS)).
             Case 1:20-cv-00500-JL Document 1 Filed 04/23/20 Page 8 of 16


       38.      The text messages originated from telephone number 828-722-0385, a number which

upon information and belief is owned and operated by Defendant.

       39.      The number used by Defendant (828-722-0385) is known as a “long code,” a standard

10-digit phone number that enabled Defendant to send SMS text messages en masse, while deceiving

recipients into believing that the message was personalized and sent from a telephone number operated

by an individual.

       40.      Long codes work as follows: Private companies known as SMS gateway providers

have contractual arrangements with mobile carriers to transmit two-way SMS traffic. These SMS

gateway providers send and receive SMS traffic to and from the mobile phone networks' SMS centers,

which are responsible for relaying those messages to the intended mobile phone. This allows for the

transmission of a large number of SMS messages to and from a long code.

       41.      Specifically, the text message does not identify the intended recipient by name nor

provide any identifiable characteristic of the intended recipient. Instead the text message is drafted

so that it can be sent out en masse without variation.

       42.      Additionally, the text messages state “To unsubscribe reply STOP”. The inclusion

of opt-out instructions in the text messages are another sign that Defendant used an ATDS to

transmit the messages.

       43.      Specifically, upon information and belief, Defendant utilized a combination of hardware

and software systems to send the text messages at issue in this case. The systems utilized by Defendant

have the capacity to store telephone numbers using a random or sequential generator, and to dial such

numbers without human intervention.

       44.      To send the text messages, Defendant used a messaging platform (the “Platform”)

that permitted Defendant to transmit thousands of automated text messages without any human

involvement.
             Case 1:20-cv-00500-JL Document 1 Filed 04/23/20 Page 9 of 16


       45.      The Platform has the capacity to store telephone numbers, which capacity was in

fact utilized by Defendant.

       46.      The Platform has the capacity to generate sequential numbers, which capacity was

in fact utilized by Defendant.

       47.      The Platform has the capacity to dial numbers in sequential order, which capacity

was in fact utilized by Defendant.

       48.      The Platform has the capacity to dial numbers from a list of numbers, which

capacity was in fact utilized by Defendant.

       49.      The Platform has the capacity to dial numbers without human intervention, which

capacity was in fact utilized by Defendant.

       50.      The Platform has the capacity to schedule the time and date for future transmission

of text messages, which occurs without any human involvement.

       51.      To transmit the messages at issue, the Platform automatically executed the

following steps:

                   a. The Platform retrieved each telephone number from a list of numbers in the

                       sequential order the numbers were listed;

                   b. The Platform then generated each number in the sequential order listed and

                       combined each number with the content of Defendant’s message to create

                       “packets” consisting of one telephone number and the message content;

                   c. Each packet was then transmitted in the sequential order listed to an SMS

                       aggregator, which acts an intermediary between the Platform, mobile carriers

                       (e.g. AT&T), and consumers.

                   d. Upon receipt of each packet, the SMS aggregator transmitted each packet –

                       automatically and with no human intervention – to the respective mobile carrier
          Case 1:20-cv-00500-JL Document 1 Filed 04/23/20 Page 10 of 16


                        for the telephone number, again in the sequential order listed by Defendant.

                        Each mobile carrier then sent the message to its customer’s mobile telephone.

        52.     The above execution these instructions occurred seamlessly, with no human

intervention, and almost instantaneously. Indeed, the Platform is capable of transmitting thousands

of text messages following the above steps in minutes, if not less.

        53.     Further, the Platform “throttles” the transmission of the text messages depending

on feedback it receives from the mobile carrier networks. In other words, the platform controls

how quickly messages are transmitted depending on network congestion. The platform performs

this throttling function automatically and does not allow a human to control the function.

        54.     The following graphic summarizes the above steps and demonstrates that the

dialing of the text messages at issue was done by the Platform automatically and without any

human intervention:




        55.     Defendant’s unsolicited text messages caused Plaintiff actual harm, including invasion

of his privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion. Defendant’s

text messages also inconvenienced Plaintiff and caused disruption to his daily life.

        56.     Defendant’s unsolicited text messages caused Plaintiff actual harm. Specifically,

Plaintiff estimates that he has wasted sixty seconds reviewing all of Defendant’s unwanted

messages. Each time, Plaintiff had to stop what he was doing to either retrieve his phone and/or

look down at the phone to review the message.
           Case 1:20-cv-00500-JL Document 1 Filed 04/23/20 Page 11 of 16


        57.     Furthermore, Defendant’s text messages took up memory on Plaintiff’s cellular

phone. The cumulative effect of unsolicited text messages like Defendant’s poses a real risk of

ultimately rendering the phone unusable for text messaging purposes as a result of the phone’s

memory being taken up. See https://www.consumer.ftc.gov/articles/0350-text-message-spam#text

(finding that text message solicitations like the ones sent by Defendant present a “triple threat” of

identity theft, unwanted cell phone charges, and slower cell phone performance).

        58.     Defendant’s text messages also can slow cell phone performance by taking up space on

the recipient phone’s memory. See https://www.consumer.ftc.gov/articles/0350-text-message-

spam#text (finding that spam text messages can slow cell phone performance by taking up phone

memory space).

                                       CLASS ALLEGATIONS

        PROPOSED CLASS

        59.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of

himself and all others similarly situated.

        60.     Plaintiff brings this case on behalf of a Class defined as follows:

                No Consent Class: All persons who from four years prior to the
                filing of this action (1) were sent a text message by or on behalf
                of Defendant, (2) using an automatic telephone dialing system,
                (3) for the purpose of soliciting Defendant’s goods and services,
                and (4) for whom Defendant claims (a) it did not obtain prior
                express written consent, or (b) it obtained prior express written
                consent in the same manner as Defendant claims it supposedly
                obtained prior express written consent to call the Plaintiff.

                Revocation Class: All persons within the United States who,
                within the four years prior to the filing of this Complaint, were
                sent a text message using the same type of equipment used to
                text message Plaintiff, from Defendant or anyone on
                Defendant’s behalf, to said person’s cellular telephone number
                after making a request to Defendant to not receive future text
                messages.
          Case 1:20-cv-00500-JL Document 1 Filed 04/23/20 Page 12 of 16


        61.     Defendant and its employees or agents are excluded from the Class. Plaintiff does not

know the number of members in the Class but believes the Class members number in the several

thousands, if not more.

           NUMEROSITY

        62.     Upon information and belief, Defendant has placed automated and/or prerecorded calls

to cellular telephone numbers belonging to thousands of consumers throughout the United States

without their prior express consent. The members of the Class, therefore, are believed to be so numerous

that joinder of all members is impracticable.

        63.     The exact number and identities of the Class members are unknown at this time and can

only be ascertained through discovery. Identification of the Class members is a matter capable of

ministerial determination from Defendant’s call records.

         COMMON QUESTIONS OF LAW AND FACT

        64.     There are numerous questions of law and fact common to the Class which predominate

over any questions affecting only individual members of the Class. Among the questions of law and

fact common to the Class are:

                    (1) Whether Defendant made non-emergency calls to Plaintiff’s and Class

                          members’ cellular telephones using an ATDS;

                    (2) Whether Defendant can meet its burden of showing that it obtained prior

                          express written consent to make such calls;

                    (3) Whether Defendant’s conduct was knowing and willful;

                    (4) Whether Defendant is liable for damages, and the amount of such damages; and

                    (5) Whether Defendant should be enjoined from such conduct in the future.

        65.     The common questions in this case are capable of having common answers. If Plaintiff’s

claim that Defendant routinely transmits text messages to telephone numbers assigned to cellular
           Case 1:20-cv-00500-JL Document 1 Filed 04/23/20 Page 13 of 16


telephone services is accurate, Plaintiff and the Class members will have identical claims capable of

being efficiently adjudicated and administered in this case.

              TYPICALITY

        66.     Plaintiff’s claims are typical of the claims of the Class members, as they are all based

on the same factual and legal theories.

              PROTECTING THE INTERESTS OF THE CLASS MEMBERS

        67.     Plaintiff is a representative who will fully and adequately assert and protect the interests

of the Class and has retained competent counsel. Accordingly, Plaintiff is an adequate representative

and will fairly and adequately protect the interests of the Class.

              PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE

        68.     A class action is superior to all other available methods for the fair and efficient

adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

economically unfeasible and procedurally impracticable. While the aggregate damages sustained by the

Class are in the millions of dollars, the individual damages incurred by each member of the Class

resulting from Defendant’s wrongful conduct are too small to warrant the expense of individual

lawsuits. The likelihood of individual Class members prosecuting their own separate claims is remote,

and, even if every member of the Class could afford individual litigation, the court system would be

unduly burdened by individual litigation of such cases.

        69.     The prosecution of separate actions by members of the Class would create a risk of

establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,

one court might enjoin Defendant from performing the challenged acts, whereas another may not.

Additionally, individual actions may be dispositive of the interests of the Class, although certain class

members are not parties to such actions.
            Case 1:20-cv-00500-JL Document 1 Filed 04/23/20 Page 14 of 16


                                            COUNT I
                           Violations of the TCPA, 47 U.S.C. § 227(b)
                             (On Behalf of Plaintiff and the Class)

          70.   Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

herein.

          71.   It is a violation of the TCPA to make “any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using any

automatic telephone dialing system … to any telephone number assigned to a … cellular telephone

service ….” 47 U.S.C. § 227(b)(1)(A)(iii).

          72.   Defendant – or third parties directed by Defendant – used equipment having the

capacity to dial numbers without human intervention to make non-emergency telephone calls to

the cellular telephones of Plaintiff and the other members of the Class defined below.

          73.   These calls were made without regard to whether or not Defendant had first

obtained express permission from the called party to make such calls. In fact, Defendant did not

have prior express consent to call the cell phones of Plaintiff and the other members of the putative

Class as prior express consent was either never obtained or was revoked at the time Defendant’s

calls were made.

          74.   Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using an

automatic telephone dialing system to make non-emergency telephone calls to the cell phones of

Plaintiff and the other members of the putative Class without their prior express written consent.

          75.   Defendant knew that it did not have prior express consent to make these calls, and

knew or should have known that it was using equipment that at constituted an automatic telephone

dialing system. The violations were therefore willful or knowing.

          76.   As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

Plaintiff and the other members of the putative Class were harmed and are each entitled to a
             Case 1:20-cv-00500-JL Document 1 Filed 04/23/20 Page 15 of 16


minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

injunction against future calls. Id.

                                         COUNT II
               Knowing and/or Willful Violation of the TCPA, 47 U.S.C. § 227(b)
                           (On Behalf of Plaintiff and the Class)

        77.     Plaintiff re-allege and incorporate paragraphs 1-69 as if fully set forth herein.

        78.     At all times relevant, Defendant knew or should have known that its conduct as

alleged herein violated the TCPA.

        79.     Defendant knew that it did not have prior express consent to make these calls and

knew or should have known that its conduct was a violation of the TCPA.

        80.     Because Defendant knew or should have known that Plaintiff and Class Members

had not given prior express consent to receive its autodialed calls or had revoked their consent at

the time Defendant’s calls were made, the Court should treble the amount of statutory damages

available to Plaintiff and the other members of the putative Class pursuant to § 227(b)(3) of the

TCPA.

        81.     As a result of Defendant’s violations, Plaintiff and the Class Members are entitled

to an award of $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.

§ 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

        WHEREFORE, Plaintiff, Christian Moreno, on behalf of himself and the other members

of the Class, pray for the following relief:

        a.      A declaration that Defendant’s practices described herein violate the Telephone

Consumer Protection Act, 47 U.S.C. § 227;

        b.      An injunction prohibiting Defendant from using an automatic telephone dialing

system to call and text message telephone numbers assigned to cellular telephones without the

prior express permission of the called party;

        c.      An award of actual and statutory damages; and
     Case 1:20-cv-00500-JL Document 1 Filed 04/23/20 Page 16 of 16


d.      Such further and other relief the Court deems reasonable and just.

                                JURY DEMAND

 Plaintiff and Class Members hereby demand a trial by jury.

                                      Plaintiff,
                                      CHRISTIAN MORENO, individually and
                                      on behalf of all others similarly situated,
                                      By his counsel

                                      /s/ Christopher M. Sacht
                                      Christopher M. Sacht
                                      N.H. Bar No. 14792
                                      Jonathan M. Hixon (pro hac vice to be filed)
                                      Massachusetts BBO # 692420
                                      Hackett Feinberg P.C.
                                      155 Federal Street, 9th Floor
                                      Boston, MA 02110
                                      (617) 422-0200
                                      cms@bostonbusinesslaw.com
                                      jmh@bostonbusinesslaw.com

                                      /s/ Andrew J. Shamis
                                      Andrew J. Shamis, Esq. (pro hac vice to be filed)
                                      Florida Bar No. 101754
                                      ashamis@shamisgentile.com
                                      SHAMIS & GENTILE, P.A.
                                      14 NE 1st Avenue, Suite 1205
                                      Miami, FL 33132
                                      Telephone: 305-479-2299

                                      /s/ Scott Edelsberg
                                      Scott Edelsberg, Esq. (pro hac vice to be filed)
                                      Florida Bar No. 0100537
                                      scott@edelsberglaw.com
                                      EDELSBERG LAW, PA
                                      20900 NE 30th Ave, Suite 417
                                      Aventura, FL 33180
                                      Telephone: 305-975-3320

                                      Counsel for Plaintiff and the Class
